      Case 1:18-cv-00515-RC Document 71 Filed 05/03/20 Page 1 of 10




            I N T HE U N I T E D S TAT E S D I S T R I C T C OU RT FOR
                      T HE D I S T R I C T OF C OL U MB I A


ELISEO LIMA LUCERO

     Plaintiff,

v.                                                  Case No. 1:18-cv-00515-RC

PARKINSON CONSTRUCTION
COMPANY, INC., et al.

     Defendants.




                     PL A I N T I FF ’ S S U P PL E M E N TA L
              MOT I ON F OR AT T OR N E Y S ’ FE E S A N D C OS T S


                                          JUSTIN ZELIKOVITZ, #986001
                                          DCW AGE L AW
                                          519 H Street NW
                                          Washington, DC 20001
                                          Phone: (202) 803-6083
                                          Fax: (202) 683-6102
                                          justin@dcwagelaw.com

                                          Counsel for Plaintiff
             Case 1:18-cv-00515-RC Document 71 Filed 05/03/20 Page 2 of 10




                                               TA B L E OF C ON T E N T S

BACKGROUND ........................................................................................................................... 3
         A. Defendants filed a meritless appeal, then failed to prosecute the appeal...................... 4
         B. Defendants stonewalled Plaintiff’s post-judgment collections efforts. ........................ 4

ARGUMENT ................................................................................................................................. 5
         A. Plaintiff is entitled to fees for the appeal. ..................................................................... 5
         B. Plaintiff is entitled to costs and fees for post-judgment collections. ............................ 6

         C. The Laffey Matrix defines the appropriate hourly rates. .............................................. 8

CONCLUSION ............................................................................................................................. 9




                                                                     2
          Case 1:18-cv-00515-RC Document 71 Filed 05/03/20 Page 3 of 10




                                      I N T R OD U C T I ON

       After entering judgment for the Plaintiff, the Court awarded attorney’s fees and costs to

Plaintiff’s counsel. Plaintiff now requests a supplemental fee award for the time and costs ex-

pended by his counsel in effectuating the judgment. That includes the time spent locating and

seizing Defendants’ assets after they refused to make voluntary payments; preparing for a frivolous

appeal before the D.C. Circuit; and litigating post-judgment discovery disputes before the Magis-

trate Judge.

       Under the Fair Labor Standards Act, a prevailing plaintiff is entitled to recover attorney’s

fees. That includes fees for appeals and post-judgment collection efforts and successful appeals.

Were it otherwise, employers who cheat their workers would face the incentive to delay litigation

through dilatory tactics, frivolous appeals, and general tomfoolery.

       In this case, Defendants appealed this Court’s judgment, then ignored the D.C. Circuit’s

multiple orders to file a merits brief; they moved assets between their bank accounts to stymie

Plaintiff’s collection efforts; and they ignored post-trial discovery requests, causing the Magistrate

Judge to compel their compliance. Nov. 12, 2019 Minute Order. The FLSA requires them to pay

for the legal fees and costs caused by those tactics.


                                        B A C KGR OU N D
       On December 11, 2018, the Court entered judgment for Plaintiff Eliseo Lima Lucero on

his claim for back wages. See ECF No. 22. Because this is a fee-shifting case, the Court also

ordered Mr. Lima Lucero’s former employers to pay attorney’s fees. See ECF No. 32. Almost a

year after the Court’s orders — and after an appeal to the D.C. Circuit, multiple Writs of Garnish-

ment and Execution against Defendants’ assets, and extensive motions practice and post-trial




                                                  3
             Case 1:18-cv-00515-RC Document 71 Filed 05/03/20 Page 4 of 10




discovery — Plaintiffs have finally recovered the judgment principal (Defendants have yet to pay

interest).


A. Defendants filed a meritless appeal, then failed to prosecute the appeal.
        After the Court ruled on Plaintiff’s motion for attorneys’ fees, Defendants noticed an appeal

to the D.C. Circuit. See ECF Nos. 33, 34. The D.C. Circuit entered a scheduling order requiring

Defendants’ counsel to enter an appearance by September 3, 2019. See Order, Aug. 1, 2019. The

Clerk also wrote to defense counsel, inviting him to apply for admission to that Court. See Letter,

Jul. 31, 2019. Defendants ignored the scheduling order and never responded to the Clerk’s letter.

After warning them once and extending the deadline on its own initiative, the Court of Appeals

dismissed the case for want of prosecution on November 25, 2019. See Order, Nov. 25, 2019.

Defendants never formally withdrew their appeal — and, worse yet, they never notified Plaintiff

that they did not intend to move forward.

        In the meantime, Plaintiff’s counsel spent time and money corresponding with defense

counsel regarding the appeal; docketing applicable deadlines; preparing and filing papers; re-

searching preliminary procedural matters; compiling a joint appendix; corresponding with D.C.

Circuit personnel; and coordinating among themselves about appellate procedure and strategic

considerations.


B. Defendants stonewalled Plaintiff’s post-judgment collections efforts.

        After the Court entered judgment, Plaintiff requested two writs of attachment on Defend-

ants’ bank accounts. See ECF No. 38. Then, after Plaintiff attempted service of those writs, De-

fendants transferred $70,000 to an affiliated corporation and continued to conceal their assets. See,

e.g.¸ ECF No. 40 and related exhibits.




                                                  4
          Case 1:18-cv-00515-RC Document 71 Filed 05/03/20 Page 5 of 10




       Once Plaintiff located Defendants’ assets, his counsel spent several months requesting nu-

merous writs of attachment, see ECF Nos. 37–39, 45–47, 49, and seeking judgments to release the

attached funds, ECF Nos. 50, 51. All the while, Defendants neglected to answer post-judgment

interrogatories and for several months refused to sit for a court-ordered deposition. See ECF No.

43 at 2; ECF No. 62; Nov. 12, 2019 Minute Order.

       On February 13, 2020, after four months, the Magistrate Judge terminated the referral,

finding that “all post-judgment collection efforts which were pending at the time of the referral of

this action have been completed.” See Minute Order, Feb. 13, 2020. In other words, that order

addressed the question of fees and costs up to October 3, 2019. Concluding that Plaintiff has suc-

cessfully collected the amount in controversy as of October 3, 2019, the Magistrate Judge declined

to determine whether Plaintiff was entitled to fees beyond that point. That question is now ripe for

resolution.


                                         A R GU ME N T
       As detailed below, Plaintiff’s attorneys and their staff collectively spent 80.8 hours over

ten months collecting on the Court’s judgment and defending against a meritless appeal. Plaintiff

has also incurred an additional $431.83 in post-judgment costs. Accordingly, Plaintiff requests that

the Court award him $40,797.33 in attorney’s fees and $431.83 in costs.


A. Plaintiff is entitled to fees for the appeal.

       Time spent on successful appeal efforts is compensable under the FLSA. Radtke, 254 F.

Supp. 3d at 177 (on remand, awarding an additional $126,000.00 to plaintiffs for their successful

appellate work). Defendants unsuccessfully appealed this Court’s fee award to the United States

Court of Appeals for the D.C. Circuit, causing counsel and his staff to expend an additional 11.6

hours over nearly a year while the appeal was pending. See generally Ex. A.


                                                   5
          Case 1:18-cv-00515-RC Document 71 Filed 05/03/20 Page 6 of 10




       It makes no difference that Defendants failed to perfect their appeal. After all, it was De-

fendants who took the appeal, and who could have withdrawn their appeal at any moment. Plaintiff

still had to prepare and file filings in response to the scheduling order. And his counsel had a

professional obligation to study the factual record and the Rules of Appellate Procedure, calendar

deadlines, and begin research on the issues presented. Counsel has not billed time for writing elab-

orate appellate briefs or for organizing moot court sessions. Defendants noticed their appeal on

July 23, 2019; the Court of Appeals did not issue its mandate until January 9, 2020. In six months,

counsel and his staff billed just 11.6 hours preparing for the eventual appellate case. That time was

reasonable, and it was “brought on by defendants themselves.” Radtke, 254 F. Supp. 3d at 177.


B. Plaintiff is entitled to costs and fees for post-judgment collections.
       Under the Fair Labor Standards Act (“FLSA”), a prevailing plaintiff is entitled to recover

reasonable attorney’s fees and litigation costs. See 29 U.S.C. § 216(b) (“The court . . . shall, in

addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to

be paid by the defendant, and costs of the action.”). See also Amaya v. Logo Enterprises, LLC, 251

F. Supp. 3d 196, 202 (D.D.C. 2017) (“Under [the] FLSA, an award of attorney’s fees to the pre-

vailing party is mandatory.”) (internal quotations and citations omitted). A fee is presumptively

reasonable when calculated using the “lodestar” method — i.e., by multiplying the number of

hours worked . . . [and] the prevailing hourly rates.” Perdue v. Kenny A. ex rel. Winn, 559 U.S.

542, 546, 552 (2010). See also DL v. District of Columbia, No. 18-7004, 2019 WL 2180398, at *2

(D.C. Cir. May 21, 2019) (citing Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)). Three steps are

necessary to adjudicate a fee petition: first, the Court should determine a reasonable hourly rate;

second, the court should assess whether the hours billed by the attorney are reasonable; and third,

the court should consider whether any adjustments are necessary. See Martini v. Fed. Nat’l Mortg.



                                                 6
          Case 1:18-cv-00515-RC Document 71 Filed 05/03/20 Page 7 of 10




Ass’n, 977 F. Supp. 482, 484 (D.D.C. 1997) (citing Covington v. District of Columbia, 57 F.3d

1101, 1107 (D.C. Cir. 1995)).

       Fees and expenses for post-judgment collections are compensable under the FLSA. See

Jackson v. Egira, LLC, No. CV RDB-14-3114, 2017 WL 4162128, at *4 (D. Md. July 28, 2017)

(awarding fees to plaintiff’s counsel for, among other things, the time spent securing writs of gar-

nishment, preparing a motion for default judgment, defending against a motion to reconsider, and

defending the court’s fee award on appeal); Van Dyke v. BTS Container Serv., Inc., No. CIV. 08-

561-KI, 2010 WL 56109, at *1 (D. Or. Jan. 4, 2010) (“I conclude that the FLSA also allows me to

award post-judgment collection fees. Without such an award, a judgment is a hollow victory for a

plaintiff who was improperly paid.”); Bleyenberg v. D&N Masonry, Inc., No. 2:12-CV-777, 2015

WL 5449855, at *1 (S.D. Ohio Sept. 16, 2015) (“An underpaid worker . . . is permitted to file a

supplemental motion for attorney’s fees related to post-judgment collections efforts in a wage-and-

hour dispute.”); Keith v. Volpe, 643 F. Supp. 37, 41 (C.D. Cal. 1985), aff’d, 833 F.2d 850 (9th Cir.

1987) (“When statutory or equitable entitlement to court-awarded fees for legal work on the merits

has been established, a court may award fees for time spent after final judgment monitoring and in

other ways effectuating the judgment.”).

       Here, Plaintiff’s counsel spent a total of $431.83 on service costs, postage, and related

costs. See Ex. A. Cf. Jackson, 2017 WL 4162128, at *5 (awarding post-judgment “mailing ex-

penses, recording fees, and filing fees.”). Because those expenses were necessary to effectuate the

Court’s judgment, they were “reasonable” within the meaning of the FLSA and should now be

taxed against Defendants. Cf. Blackman v. D.C., 390 F. Supp. 2d 16, 20 (D.D.C. 2005) (in a Section

1983 case, holding that fees for post-judgment work was compensable “[g]iven the persistent dif-

ficulties experienced by plaintiff” in effectuating the Court’s judgment).




                                                 7
          Case 1:18-cv-00515-RC Document 71 Filed 05/03/20 Page 8 of 10




       Counsel and their staff also spent over seventy hours preparing multiple writs of garnish-

ment to seize funds; filing a “traverse” (an arcane adversarial proceeding that contests the accuracy

of a response to a writ) contesting the answers to one of those writs; corresponding and negotiating

with defense counsel and counsel for the banks where Defendants’ assets were held; noticing De-

fendants’ deposition and propounding detailed post-judgment written discovery on Defendants;

drafting and litigating a motion to compel once Defendants refused to either appear for a deposition

or respond to written discovery requests; preparing for and attending three discovery hearings

caused by Defendants’ dilatory tactics; and, finally, preparing the instant motion. Cf. Blackman,

390 F. Supp. 2d at 20 (D.D.C. 2005); Envtl. Def. Fund, Inc. v. Envtl. Prot. Agency, 672 F.2d 42, 62

(D.C. Cir. 1982) (holding, in the context of a different fee-shifting statute, that “time reasonably

devoted to obtaining attorneys’ fees in the context of litigation where the court must be petitioned

for such an award is itself subject to an award of fees.”).


C. The Laffey Matrix defines the appropriate hourly rates.
       The Court has already determined that “recent case law in this circuit supports the use of

the USAO Laffey Matrix as a guide for calculating reasonable attorneys’ fees awards in FLSA




                                                  8
              Case 1:18-cv-00515-RC Document 71 Filed 05/03/20 Page 9 of 10




litigation in Washington, D.C.” ECF No. 33 at 5. 1 Accordingly, counsel has calculated their fees

using the following Laffey rates:
                                                                  Years of
                   Timekeeper                                                           Rate
                                                                 Experience
                   Justin Zelikovitz, Esq. (JZ)                       12               $510.00
                   Jonathan P. Tucker, Esq. (JPT)                     11               $510.00
                   Julie Gutierrez Gomez (JG)                         n/a              $173.00
                   Nicolas Wulff Gonzalez (NW)                        n/a              $173.00
                   Norma Sanchez-Canales (NS)2                        n/a              $173.00



See Dec. of Justin Zelikovitz, Esq., ECF No. 23, Ex. B at ¶¶ 3–7. The Court has already ap-

proved the use of the Laffey rates over Defendants objections. ECF No. 33 at 5. Those rates are

now the law of the case and need not be revisited.


                                                C ON C L U S I ON
           For the foregoing reasons, Plaintiff requests that the Court award him $40,365.50 in attor-

ney’s fees and $431.83 in costs.




1
    See USAO Laffey Matrix, https://www.justice.gov/usao-dc/page/file/1189846/download
2
    Norma Sanchez-Canales, who was not mentioned in the initial fee petition, is a newly hired receptionist employed
by Plaintiff’s counsel.



                                                           9
        Case 1:18-cv-00515-RC Document 71 Filed 05/03/20 Page 10 of 10




Date: May 3, 2020                   Respectfully submitted,

                                    /s/ Justin Zelikovitz
                                    JUSTIN ZELIKOVITZ, #986001
                                    DCW AGE L AW
                                    519 H Street NW
                                    Washington, DC 20001
                                    Phone: (202) 803-6083
                                    Fax: (202) 683-6102
                                    justin@dcwagelaw.com

                                    Counsel for Plaintiff




                                      10
